EXHIBIT THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR OFFERED FOR SALE OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED. WARRANT TO PURCHASE[] SHARES OF COMMON STOCK OF VERSO TECHNOLOGIES, INC. No. []September 5, 2007 THIS CERTIFIES THAT, for value received, [] or its registered assigns (the “Holder”) is entitled to purchase from Verso Technologies, Inc., a Minnesota corporation (the “Company”), at any time or from time to time after 9:00 a.m., Atlanta, Georgia time, on March 6, 2008 (the “Exercise Date”) and prior to 5:00 p.m., Atlanta, Georgia time, on the date which is five (5) years from the Exercise Date (the “Expiration Date”), at the place where the Warrant Agency (as hereinafter defined) is located, at the Exercise Price (as hereinafter defined), the number of shares of common stock, $.01 par value (the “Common Stock”), of the Company specified above, subject to the terms and conditions as hereinafter provided. Capitalized terms used and not otherwise defined in this Warrant shall have the meanings set forth in Article IV hereof. ARTICLE I EXERCISE OF WARRANTS 1.1Method of Exercise. (a)To exercise this Warrant in whole or in part, the Holder shall deliver to the Company at the Warrant Agency:(i) this Warrant; (ii)a written notice, substantially in the form of the subscription notice attached hereto as Annex 1, of such Holder’s election to exercise this Warrant, which notice shall specify the number of whole shares of Common Stock to be purchased, the denominations of the share certificate or certificates desired and the name or names of the Eligible
